  Case 1:19-cr-00139-LEK Document 4 Filed 09/25/19 Page 1 of 2                PageID #: 7

                                       MINUTES



 CASE NUMBER:              1:19-CR-00139-LEK
 CASE NAME:                USA v. (02)Reginald Ramones
 ATTYS FOR PLA:            Thomas J. Brady
 ATTYS FOR DEFT:           Lynn E. Panagakos


       JUDGE:       Leslie E. Kobayashi            REPORTER:          Debra Read

       DATE:        9/25/2019                      TIME:              2:00pm-2:30pm


COURT ACTION: EP: Waiver of Indictment; and Arraignment and Plea of Guilty to
the Information as to defendant (02)Reginald Ramones-

Defendant (02)Reginald Ramones present, not in custody.

Defendant sworn, questioned by the Court. Waiver of Indictment signatures verified and
filed. Memorandum of Plea Agreement signatures verified and filed, acceptance
deferred until after review of the presentence report. Court informs Defendant of
sentencing guidelines, possible departure from sentencing guidelines, supervised release,
etc.

Government stated the maximum and minimum penalties provided by law.

Defendant advised of his rights, including his right to trial by jury, etc.

Government stated the essential elements of the crimes as charged.

Government summarized the evidence it would present if the case went to trial.

Guilty plea to Count 1 of the Felony Information. After the sentencing, Counts 1 and 2 of
the Indictment will be dismissed in 1:19-cr-00040-LEK-2.

Court accepts the guilty plea, and the defendant is adjudged guilty.

Referred for presentence investigation and report, and sentencing is set for 2/6/2020 at
3:30 p.m. before the Honorable Leslie E. Kobayashi.
  Case 1:19-cr-00139-LEK Document 4 Filed 09/25/19 Page 2 of 2         PageID #: 8
Trial date and all deadlines as to this defendant only have been Vacated.

Defendant’s current conditions of release to continue



Submitted by: Theresa Lam, Courtroom Manager
